Batchelder, J.,
dissenting: I respectfully dissent from the majority opinion because the plaintiff in my view was legally an employee of Grafton County and was entitled to the benefits of the county’s participation in the New Hampshire Retirement System (NHRS).
An “employee” under NHRS is “any regular classified or unclassified officer or employee of an employer . . . .” RSA 100:1, IV (1964) *588(emphasis added). It is undisputed that Grafton County was an employer under the statute. See RSA 100:1, III, :29 (1964). To qualify as an employee of the county under the act, the plaintiff thus need establish only that he was either an officer of the county or was in an employment relationship with the county. The facts of this case satisfy the former requirement.
RSA chapter 30, which is entitled “Annual Reports of County Officers,” clearly intends that clerks of court be regarded as county officers. Provisions of the chapter refer to clerks of court as county officers and impose upon them duties which plainly are intended to be performed only by such officers. See RSA 30:1, :3, :4 and :5. The law in this respect has remained virtually unchanged since the plaintiff began his tenure as Grafton County clerk of court. See R.L. ch. 50 (1942). Since the law, throughout the plaintiff’s tenure as Grafton County clerk of court, classified him as a county officer for the purpose of assigning him obligations, consistency and fairness require that he be similarly treated for the purpose of allocating him compensation.
“Membership [in NHRS] shall be compulsory for all employees entering the service of [an] employer after the date participation [in NHRS by the employer] becomes effective,” RSA 100:34, II (1964), “except that membership shall be optional in the case of elected officials or officials appointed for fixed terms,” RSA 100:3,1 (1964). On July 1, 1947, approximately five months after Grafton County elected to participate in NHRS, the plaintiff was appointed by the superior court for an indefinite term to serve at the “pleasure” of the Court. See N.H. Const, pt. II, art. 82. The plaintiff’s enrollment in NHRS by the county therefore was “compulsory.”
The majority holds that the plaintiff is not entitled to membership in NHRS for the years 1947 through 1965 in part because the plaintiff enjoys benefits for these years under the special clerks of court retirement system, even though he did not enroll in this system until 1974. In my opinion, this holding is contrary to the applicable law and works an injustice on the plaintiff.
RSA 100-A:21 and :28 were enacted in 1967, two years after the plaintiff completed his service with Grafton County. I believe it is improper to apply these provisions retrospectively in this case.
“The law presumes that statutes are intended to operate prospectively. 'The presumption ... is reversed when [a statute’s] purpose is remedial or a contrary intent is shown.’” Harris v. Adams, 123 N.H. 167, 170, 459 A.2d 241, 243 (1983) (quoting Pepin v. Beaulieu, 102 N.H. 84, 89, 151 A.2d 230, 235 (1959)) (citations omitted). RSA chapter 100-A clearly is intended to apply prospectively. The statute establishes a new retirement system for public employees which is *589to operate as a corporation. RSA 100:2 (1964). This system became effective only as of July 1, 1967. RSA 100-A:2. In my view, this case therefore should be considered in light of the law effective during the plaintiff’s tenure as Grafton County clerk of court.
RSA 100:18 (1964) is the only applicable provision that appears to support the majority’s position. Entitled “Limitation on Membership,” this provision provides:
“The retirement system and the provisions hereof shall not apply to any person benefited by or entitled to participate under any other provision of law which provides wholly or in part at the expense of the state or of any subdivision thereof, for retirement benefits for employees of the state ....”
RSA 100:18 (1964). This provision plainly states that membership in NHRS is contingent on an employee’s nonparticipation in other publicly funded retirement programs.
Whether the plaintiff is entitled to NHRS benefits under this provision depends on what the statute intends by “membership” in NHRS. The majority construes this term to embrace both an employee’s right to accrue benefits under the system and his right to enjoy benefits already accrued. Thus, the majority holds that subsequent participation in the clerks of court retirement system divested the plaintiff of his right to accrued NHRS benefits.
The statute, however, does not support the majority’s position. Under the statute, “[a] member shall cease to be a member if... he becomes a beneficiary.” RSA 100:3, V(c) (1964). The statute thus intends the term “membership” to refer only to an employee’s right to accrue future benefits, not his right to enjoy benefits already accrued. The plaintiff’s nonmember status under RSA 100:18 (1964) therefore does not affect his rights as a beneficiary.
As a Grafton County employee eligible to participate in NHRS, the plaintiff had a legal right to be enrolled in the system by the county. See State Employees’ Ass’n of N.H. v. Belknap County, 122 N.H. 614, 621, 448 A.2d 969, 972 (1982). The county failed not only to honor this right, but also to advise the plaintiff of his eligibility for NHRS benefits. It is thus entirely likely that the plaintiff was unaware of his rights to these benefits.
By holding that the plaintiff’s subsequent participation in the special clerks of court retirement system divested him of his rights under NHRS, the majority thus forces the plaintiff to forsake these rights unwittingly. The unfairness of this result further prompts my dissent.
The State retirement system “provides all eligible governmental *590employees with an enforceable right to benefits.” State Employees’ Ass’n of N.H., supra at 621, 448 A.2d at 972. Where a county has failed to enroll an eligible employee in the retirement system, “requiring the county to pay its share of the unfunded contributions and permitting the eligible employee[ ] to ‘buy-back’ all prior years of creditable service [is] fair and reasonable.” Id. at 626, 448 A.2d at 975. Since I believe the plaintiff was a Grafton County employee eligible to participate in NHRS, I would affirm the trial court’s decision to allow the plaintiff to “buy-back” his years of uncredited service.